Andersen, J.
(concurring) — The law in this state is settled. In order to discharge a teacher for misconduct, two things must first be proved by the school district: first, that the teacher was guilty of misconduct; and second, that such misconduct adversely affects the teacher's performance as a teacher.
While the teacher's conviction of grand larceny constitutes undisputed proof of the first element, flatly contradictory affidavits in the record conclusively establish that an issue of material fact does exist as to the second element.
In this case, as in any other, the existence of an issue of material fact precludes a trial judge from deciding a case as a matter of law as was done here.3 The teacher was entitled *658to a trial, or to an administrative hearing, as the case may be, on the controverted issue of fact.
I therefore concur.
Ringold, J., concurs with Andersen, J.

The law was recently summarized by the State Supreme Court in Sarruf v. Miller, 90 Wn.2d 880, 883, 586 P.2d 466 (1978) as follows:
"Since we are reviewing an order of summary judgment, we must engage in the same inquiry as the trial court. Highline School Dist. 401 v. Port of Seattle, 87 Wn.2d 6, 15, 548 P.2d 1085 (1976). We must determine whether there is a genuine issue as to any material fact and whether the moving party was entitled to judgment as a matter of law. Teagle v. Fischer & Porter Co., 89 Wn.2d 149, 570 P.2d 438 (1977); Jacobsen v. State, 89 Wn.2d 104, 569 P.2d 1152 (1977). That both *658parties moved for summary judgment does not alter the relevant inquiry concerning the factual and legal issues presented. See 6 J. Moore, Federal Practice ¶ 56.13 (2d ed. 1948)."